                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CECIL JEAN WHEELER, ET AL.                                CIVIL ACTION

VERSUS                                                    NO: 17-2144


WAL-MART LOUISIANA, LLC                                   SECTION: “J”(2)


                             ORDER AND REASONS

      Before the Court is a Motion for Summary Judgment (Rec. Doc. 38) filed by

Defendant WAL-MART STORES, INC. (“Wal-Mart”). Plaintiffs, the surviving spouse

and children individually and on behalf of Sandy Wheeler (“Plaintiffs”), oppose the

motion (Rec. Doc. 39). Wal-Mart filed a reply (Rec. Doc. 42). Having considered the

motion and legal memoranda, the record, and the applicable law, the Court finds that

the Motion for Summary Judgment should be GRANTED.


                     FACTS AND PROCEDURAL HISTORY

      This litigation derives from an alleged slip and fall incident that occurred at

the New Orleans Wal-Mart Supercenter Store #912 located at Bullard Avenue in

Orleans Parish. The parties allege that the decedent, Sandy Wheeler (“Mr. Wheeler”),

was a patron at the store on May 5, 2016. While he was standing near the deli section,

Plaintiffs allege that Mr. Wheeler “fell backwards due to an unknown hazard on the

premises, hitting his head.” (Rec. Doc. 9-1, at 2). Mr. Wheeler was transported by

ambulance to New Orleans East Hospital, where he was treated and diagnosed with

a subdural hemorrhage. That same day, he was transferred to West Jefferson Medical
Center for treatment by neurological specialists. Mr. Wheeler’s condition

deteriorated, and he died on May 9, 2016.

      On January 6, 2017, Plaintiffs filed this lawsuit against Wal-Mart in the Civil

District Court for the Parish of Orleans. Wal-Mart timely removed the case to federal

court on the basis of diversity jurisdiction. Plaintiffs seek wrongful death and survival

action damages allegedly sustained as a result of the incident that occurred at Wal-

Mart on May 5, 2016.


                              PARTIES’ ARGUMENTS

      The movant argues that it is entitled to judgment as a matter of law for two

reasons. (Rec. Doc. 38, at 1). First, Wal-Mart argues that Plaintiffs cannot satisfy

their burden at trial of proving that Wal-Mart’s conduct was the cause in fact of Mr.

Wheeler’s injury because he simply fainted and fell to the floor. (Rec. Doc. 38-1, at 4).

Wal-Mart alleges that no reasonable jury could find that Wal-Mart caused Mr.

Wheeler’s accident given Plaintiffs’ failure to produce any evidence to suggest the

cause of Mr. Wheeler’s fall. (Rec. Doc. 38-1, at 5). On the contrary, Wal-Mart asserts

that the evidence overwhelmingly supports the conclusion that Mr. Wheeler injured

himself because he passed out and not because of any fault on the part of Wal-Mart.

(Rec. Doc. 38-1, at 6). Wal-Mart emphasizes that Malik Gillam, a former Wal-Mart

employee and the sole eyewitness to the accident, testified in his deposition that Mr.

Wheeler was standing still and appeared to simply pass out. (Rec. Doc. 38-1, at 5).

Wal-Mart also points to the deposition testimony of Tyler Gros, the EMS-Paramedic

who arrived on the scene after Mr. Wheeler’s injury and filled out the EMS record
indicating that Mr. Wheeler—who Tyler Gros described as clearheaded and lucid at

the time of the interview—must have informed the paramedics that he had fainted

based on the terminology included in the report. (Rec. Doc. 38-1, at 5).

         Second, Wal-Mart argues that Plaintiffs cannot satisfy their burden at trial of

proving either the existence of a condition that presented an unreasonable risk of

harm or that Wal-Mart created or had notice of such a condition because Plaintiffs

have produced no evidence to suggest that an unreasonably dangerous condition

existed on the floor where Mr. Wheeler fell. (Rec. Doc. 38-1, at 6). In support of its

argument, Wal-Mart points to eyewitness Malik Gillam’s deposition testimony that

he did not see anything on the floor in the area where Mr. Wheeler fell. (Rec. Doc. 38-

1, at 6). Wal-Mart also notes that Quiana Taylor, the Wal-Mart manager who

investigated Mr. Wheeler’s incident, testified that there was no liquid or any other

type of substance on the floor in the area where Mr. Wheeler fell. 1 (Rec. Doc. 38-1, at

7).

         In opposition, Plaintiffs argue that summary judgment should not be granted

in Wal-Mart’s favor because the cause of Mr. Wheeler’s fall is disputed. (Rec. Doc. 39,

at 3). First, Plaintiffs allege that reasonable doubt exists as to the cause of Mr.

Wheeler’s fall because eyewitness Mark Gillam lacks credibility. (Rec. Doc. 39, at 3).

Specifically, Plaintiffs note that on the day of the incident, Mr. Gillam reported that

“[w]hile serving on the ‘hot side’ of the Deli, [he] observed a man suddenly hit the


1
 Wal-Mart acknowledges the existence of a “very small dent in the floor in the area where Mr. Wheeler fell,” but
notes that the dent was less than one-sixteenth of an inch deep and that Plaintiffs have produced no evidence to
suggest that the dent constituted an unreasonably dangerous condition or that the dent caused Mr. Wheeler to fall.
(Rec. Doc. 38-1, at 7).
floor.” (Rec. Doc. 39, at 3). Plaintiffs assert that it was not until Mr. Gillam’s

deposition eighteen months after the incident that he stated he “observed Mr.

Wheeler suddenly—he was standing there and suddenly he fell to the ground in a

pass-out fashion.” (Rec. Doc. 39, at 4). Plaintiffs also challenge Mr. Gillam’s credibility

on the ground that he testified in his deposition that he voluntarily left his position

at Wal-Mart, but Quiana Taylor testified that Mr. Gillam was terminated because he

invited another ex-associate to tamper with pizza. (Rec. Doc. 39, at 4).

      Next, Plaintiffs argue that EMT Tyler Gros’ testimony creates a genuine issue

of material fact because he had no memory of the incident at the time of his deposition

and relied solely on the paperwork from the date of the incident to conclude that Mr.

Wheeler must have informed Mr. Gros that he had fainted. (Rec. Doc. 39, at 4).

Plaintiffs assert that Mr. Gros’ lack of memory regarding the incident that occurred

eighteen months prior to his deposition requires the court to make a credibility

determination.

      Third, Plaintiffs aver that discrepancies in the testimony of Quiana Taylor,

Tiphanie Williams, and Quintana Canselo create genuine issues of material fact.

(Rec. Doc. 39, at 5). Specifically, Plaintiffs argue that Ms. Williams’ deposition

testimony contradicts that of Ms. Taylor in that Ms. Taylor testified that Ms.

Williams took photos of the accident scene, but Ms. Williams testified that Wal-Mart

employee, Jerome George, was responsible for taking the photos. (Rec. Doc. 39, at 5).

Additionally, Plaintiffs note that Mrs. Canselo’s testimony contradicts that of Ms.

Williams because Mrs. Canselo testified that Ms. Williams retrieved the camera from
the asset protection office and Mr. George took the photos. (Rec. Doc. 39, at 5-6).

Plaintiffs conclude that these alleged discrepancies result in reasonable doubt that

creates a genuine issue of material fact precluding summary judgment. (Rec. Doc. 39,

at 6).

         Finally, Plaintiffs argue that summary judgment in Wal-Mart’s favor is

improper because there is evidence that tends to show that Mr. Wheeler’s accident

was caused by an unreasonably dangerous condition on Wal-Mart’s floor. (Rec. Doc.

39, at 6). To support this contention, Plaintiffs point to Quiana Taylor’s deposition

testimony “that there was a little dent in the floor where the incident occurred, and

that the [sic] she and the other managers decided to take photos of that divot to

include in the incident report.” (Rec. Doc. 39, at 6). Plaintiffs also note that Jerome

George testified that Quiana Taylor instructed him to bring a ruler and take a picture

of the area where the dent is located days after the incident occurred. (Rec. Doc. 39,

at 6). Plaintiffs argue that despite Wal-Mart’s assertion that the dent is less than

one-sixteenth of an inch deep, “[a]s of yet, there has been no precise measurement of

the dent nor any expert testimony to state that a deformity such as the one shown in

the picture could not have caused Mr. Wheeler’s fall.” (Rec. Doc. 39, at 6-7). Based on

the foregoing, Plaintiffs conclude that summary judgment should not be granted.

(Rec. Doc. 39, at 7).

         Wal-Mart raises five arguments in its reply. (Rec. Doc. 42). First, Wal-Mart

asserts that Malik Gillam’s testimony raises no credibility issues. (Rec. Doc. 42, at 1).

Wal-Mart emphasizes that Mr. Gillam’s deposition testimony regarding his
recollection of the incident does not contradict his witness statement simply because

his witness statement taken on the day of the incident does not explicitly reference

Mr. Wheeler passing out. (Rec. Doc. 42, at 2). Wal-Mart notes that Mr. Gillam’s

deposition testimony is corroborated by the EMS medical records from the day of the

incident describing Mr. Wheeler’s chief complaint as “syncope with fall,” i.e., “a

fainting episode or near-fainting episode.” (Rec. Doc. 42, at 2). Finally, Wal-Mart

asserts that whether Mr. Gillam left his job at Wal-Mart voluntarily or was

terminated for an unrelated incident is immaterial to the issue of whether he

personally observed Mr. Wheeler suddenly fall to the ground as if he had passed out

on the day of the incident. (Rec. Doc. 42, at 2).

         Second, Wal-Mart argues that there are no discrepancies in Tyler Gros’

testimony that create a genuine issue of material fact. (Rec. Doc. 42, at 3). Wal-Mart

contests Plaintiffs’ assertion that Mr. Gros’ credibility is called into question because

he could not recall the incident in question at his deposition. (Rec. Doc. 42, at 3). Wal-

Mart emphasizes that the EMS medical records 2 that Mr. Gros identified at his

deposition speak for themselves and support the position that Mr. Wheeler fell to the

ground because he passed out. (Rec. Doc. 42, at 3). Wal-Mart points specifically to Mr.

Gros’ testimony that the EMS medical records would include the phrase “syncope

with fall” only if Mr. Wheeler had told Mr. Gros that he had fainted and fallen to the




2
  The EMS records indicate that Mr. Wheeler’s chief complaint was “syncope with fall,” which Mr. Gros explained
at his deposition means “a fainting episode or near-fainting episode.” (Rec. Doc. 42, at 3). Wal-Mart also points to
the notation in the EMS record indicating that Mr. Wheeler had a Glasgow Coma Score of 15, which Mr. Gros
explained means that Mr. Wheeler was “lucid, clearheaded, and able to answer Mr. Gros’ questions” at the time of
the patient evaluation. (Rec. Doc. 42, at 3).
ground. (Rec. Doc. 42, at 4). Accordingly, Wal-Mart argues that Mr. Gros’ independent

recollection of the details of the subject incident are irrelevant. 3 (Rec. Doc. 42, at 4).

         Third, Wal-Mart asserts that the discrepancies in the testimony of Quiana

Taylor, Tiphanie Williams, and Quintana Canselo do not create genuine issues of

material fact. (Rec. Doc. 42, at 4). Specifically, Wal-Mart argues that questions

concerning who took the photographs preserved in connection with the incident and

who retrieved the camera to take those photographs has no bearing on what caused

Mr. Wheeler to fall to the ground or whether the one-sixteenth of an inch dent in the

floor presented an unreasonable risk of harm. (Rec. Doc. 42, at 5).

         Wal-Mart next argues that the deposition testimony of Jerome George

corroborates the testimony of Quiana Taylor, Malik Gillam, and Tyler Gros. (Rec.

Doc. 42, at 5). Wal-Mart avers that Mr. George’s testimony that Malik Gillam was

standing behind the hot food side of the deli counter and had a clear, unobstructed

view of Mr. Wheeler’s fall corroborates Mr. Gillam’s testimony that he witnessed Mr.

Wheeler suddenly fall. (Rec. Doc. 42, at 5-6). Additionally, Wal-Mart asserts that Mr.

George’s testimony that Mr. Wheeler regained consciousness “with no problem” after

Mr. George pressed a damp towel around Mr. Wheeler’s face and that Mr. Wheeler

was conscious and making sense corroborates Mr. Gros’ testimony regarding Mr.

Wheeler’s condition upon EMS’s arrival at the scene. (Rec. Doc. 42, at 5). Wal-Mart

argues that Mr. George’s testimony that “there were no substances or anything else



3
 Wal-Mart also notes that Plaintiffs have not shifted their burden of proof on the issue of causation to Wal-Mart
because Plaintiffs have not presented any positive evidence to suggest that Mr. Wheeler did not fall to the ground
because he fainted. (Rec. Doc. 42, at 4).
on the floor in the area where Mr. Wheeler fell” supports Quiana Taylor’s testimony

to that effect. (Rec. Doc. 42, at 6). Wal-Mart also avers that Mr. George’s testimony

that Mr. Wheeler asked him why he was lying on the floor upon regaining

consciousness supports Wal-Mart’s position that Mr. Wheeler passed out and did not

slip on something and fall. (Rec. Doc. 42, at 6).

      Finally, Wal-Mart contends that summary judgment is appropriate because

Plaintiffs have presented no evidence to support the existence of an unreasonably

dangerous condition on the premises. (Rec. Doc. 42, at 6). Wal-Mart argues that there

is no evidence that the small dent in the floor presented an unreasonable risk of harm

that caused Mr. Wheeler to fall. (Rec. Doc. 42, at 7). Wal-Mart points to the deposition

testimony of Jerome George—the Wal-Mart employee who took photographs and

measurements of the dent—that the dent was so shallow that “[i]t barely touches the

first mark of the ruler.” (Rec. Doc. 42, at 7). Wal-Mart argues that Louisiana

jurisprudence has consistently held that minor deviations or depressions in the

ground on a premises measuring less than two inches do not constitute an

unreasonably dangerous condition. (Rec. Doc. 42, at 7). Wal-Mart concludes that

summary judgment is proper because Plaintiffs have not and cannot produce any

evidence to the contrary. (Rec. Doc. 42, at 8). Wal-Mart notes that although Plaintiffs

argue that expert testimony is required to find that the dent at issue could not have

caused Mr. Wheeler’s fall, Plaintiffs failed to identify any experts in their expert

disclosures that were due on October 3, 2018 and have not met their burden of proving
that the dent constituted an unreasonably dangerous condition that caused Mr.

Wheeler’s fall. (Rec. Doc. 42, at 8).


                                 LEGAL STANDARD

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

       If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party’s evidence is so sheer that it may not
persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential

element of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden

then shifts to the nonmoving party, who must, by submitting or referring to

evidence, set out specific facts showing that a genuine issue exists. See id. at 324.

The nonmovant may not rest upon the pleadings, but must identify specific facts

that establish a genuine issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.


                                     DISCUSSION

       Under Louisiana law, a merchant’s liability in a slip and fall matter is

governed by Louisiana Revised Statute 9:2800.6. The statute imposes upon a

merchant a duty “to exercise reasonable care to keep [its] aisles, passageways, and

floors in a reasonably safe condition,” which “includes a reasonable effort to keep the

premises free of any hazardous conditions which reasonably might give rise to

damage.” Id. When a merchant is sued for damages resulting from a fall due to a

condition existing in or on the premises, a plaintiff seeking to recover must prove, in

addition to all other elements of the cause of action, each of the following

requirements:

           (1) The condition presented an unreasonable risk of harm to the
               claimant and that risk of harm was reasonably foreseeable.
           (2) The merchant either created or had actual or constructive
               notice of the condition which caused the damage, prior to the
               occurrence.

           (3) The merchant failed to exercise reasonable care. In
           determining reasonable care, the absence of a written or verbal
           uniform cleanup or safety procedure is insufficient, alone, to
           prove failure to exercise reasonable care.

La. R.S. 9:2800.6(B). Failure to prove any of these required elements is fatal to a

plaintiff's claim. White v. Wal-Mart Stores, Inc., 699 So. 2d 1081 (La. 9/9/97); Evans

v. Winn-Dixie Montgomery, LLC, 15-191, p. 7 (La. App. 5 Cir. 10/28/15), 177 So. 3d

386, 392 (citations omitted).

      In assessing whether a condition presents an unreasonable risk of harm, the

Louisiana Supreme Court has adopted a risk-utility test that balances several factors,

specifically: (1) the utility of the complained-of condition; (2) the likelihood and

magnitude of harm, including the obviousness and apparentness of the condition; (3)

the cost of preventing the harm; and (4) the nature of the plaintiff’s activities in terms

of social utility or whether the activities were dangerous by nature. Martin v. Boyd

Racing, L.L.C., 681 Fed.Appx. 409, 411 (5th Cir. 2017) (citing Bufkin v. Felipe’s La.,

LLC, 14-288, p. 6 (La. 10/15/14); 171 So. 3d 851, 856). However, “[a] plaintiff must

first show that he has fallen on a foreign substance or object on the floor in order to

establish a prima facie case.” Radlein v. Holiday Inns, Inc., 07-322, p. 5 (La.App. 4

Cir. 11/14/07), 971 So.2d 1200, 1203, citing Jones v. City of New Orleans, 559 So.2d

28 (La.App. 4 Cir. 1990).

      Here, Plaintiffs have produced no evidence to suggest that the small dent in

Wal-Mart’s floor caused Mr. Wheeler to fall. The EMS record of the incident suggests
that Mr. Wheeler told EMT Tyler Gros that he had passed out and the sole eyewitness

to the incident testified that he saw Mr. Wheeler suddenly fall as though he had

passed out. Plaintiffs have produced no evidence to contest this. Accordingly, the

evidence in the record suggests that no condition existed to cause Mr. Wheeler to fall,

and summary judgment in favor of Wal-Mart is appropriate because Plaintiffs failed

to prove the cause of Mr. Wheeler’s fall. See Thibodeaux v. Brookshire Grocery

Company D/B/A Super 1 Foods, et al., 2018-313 (La. App. 3 Cir. 11/7/18) (holding

that plaintiff who “suddenly fell” failed to satisfy her burden of proving the cause of

her fall because she indicated in the incident report that her leg simply gave out and

she could not show that she slipped on a foreign substance instead).

      Based on the foregoing, Plaintiffs have failed to carry their burden of proof and

failed to present a genuine issue of material fact which would preclude summary

judgment. The Court has not made any credibility evaluations in reaching this

decision.


                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Wal-Mart’s Motion for Summary

Judgment (Rec. Doc. 38) is GRANTED. Plaintiffs’ claims are hereby DISMISSED

with prejudice.

      New Orleans, Louisiana, this 27th day of November, 2018.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
